United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
AERONAUTICAL SYSTEMS CENTER,
WRIGHT-PATTERSON AIR FORCE BASE,
OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Docket No. 12-862
Issued: August 15, 2012

Oral Argument June 28, 2012

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2012 appellant filed a timely appeal from a February 13, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this decision.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On October 7, 2011 the Board set aside
OWCP’s August 4, 2010 nonmerit decision denying appellant’s June 23, 2010 request for
reconsideration. The Board directed OWCP to conduct a merit review and issue an appropriate
decision in response to this request.2 Facts germane to the present appeal are set forth.
On January 27, 2004 appellant, then a 57-year-old logistics management specialist,
slipped and fell on ice while in the performance of duty. OWCP accepted her traumatic injury
claim for back, face, scalp and neck contusions.3
On September 15, 2006 appellant filed an occupational disease claim alleging that she
sustained severe left hip joint pain as a result of her temporary job assignment in Germany at
Rhein-Main Air Base for the period April 27 to June 9, 2005. Her duties included sedentary
computer work, lifting and frequent uses of a manual transmission vehicle for at least eight hours
a shift. Appellant also routinely climbed five flights of stairs to her lodging facility. In
July 2005, following her return from overseas, she was advised by her employer to obtain
medical treatment at its occupational health center and subsequently referred to physical therapy.
Appellant noted that the physical therapy technician performed a maneuver “applying downward
pressure on my left hip and leg while I was lying on a table with my right leg resting on his
shoulder” on multiple occasions. By September 18, 2005 she was unable to walk without a cane
due to pain.4 Appellant underwent left hip replacement surgery on December 28, 2006.
In a December 5, 2005 report, Dr. Suzanne T. Croteau, an osteopath specializing in
family medicine, related that appellant experienced left hip pain stemming from the January 27,
2004 injury. Appellant’s symptoms worsened while she was stationed in Germany in mid-2005
due to prolonged sitting and repetitive use of her left leg to operate the clutch pedal of a manual
transmission vehicle. November 8, 2004 x-rays showed minimal left hip socket joint space
narrowing, while September 21, 2005 x-rays later demonstrated severe degenerative left hip joint
disease. A magnetic resonance imaging (MRI) scan obtained on October 6, 2005 exhibited a
large area of signal intensity in the left femoral head with acetabular rim irregularity and
subchondral cystic change. Citing the absence of any preexisting injuries, Dr. Croteau diagnosed
post-traumatic erosive osteoarthritis of the left hip secondary to the January 27, 2004 fall. She
added that the condition was exacerbated by appellant’s job duties in Germany and continued to
deteriorate based on the radiological evidence.
By decision dated February 1, 2008, OWCP denied appellant’s occupational disease
claim, finding the evidence insufficient to establish that her left hip osteoarthritis was causally

2

Docket No. 11-842 (issued October 7, 2011). The findings contained in the Board’s prior decision are
incorporated by reference.
3

OWCP File No. xxxxxx160. This is designated as the master file.

4

OWCP File No. xxxxxx470. On September 9, 2008 appellant filed a second occupational disease claim. She
alleged that her left hip joint symptoms were exacerbated by the “manual hip extractions” administered during five
sessions of physical therapy in and around September 2005. OWCP merged both occupational disease claims.

2

related to work factors in Germany.5 On August 18, 2008 OWCP’s hearing representative
affirmed the denial, but determined that a formal decision was required as to whether a left hip
condition was causally related to the accepted January 27, 2004 fall at work. She ordered OWCP
on remand to consolidate appellant’s claims,6 conduct further development as needed and issue a
decision.
OWCP referred appellant for a second opinion examination to Dr. Pietro Seni, a
Board-certified orthopedic surgeon. In a May 13, 2009 report, Dr. Seni reviewed the medical
record, pointed out that previous November 2004 x-rays exhibited signs of severe degenerative
left hip osteoarthritis and concluded that appellant had a preexisting condition. He opined that
the January 27, 2004 injury caused a temporary aggravation of a preexisting arthritic condition
because the fall “is not considered a severe trauma as to have produced any irreversible
permanent changes on the anatomical structure of the left hip.” Dr. Seni diagnosed nonindustrial
left femoroacetabular impingement, to which he attributed the progression of appellant’s
osteoarthritis and her eventual hip replacement surgery. He remarked that stair climbing in
Germany “produced an exacerbation of a preexisting condition.”7
By decision dated December 15, 2009, OWCP expanded appellant’s claim to include
temporary aggravation of preexisting left hip osteoarthritis.8 OWCP’s hearing representative
affirmed this decision on April 27, 2010.
Appellant requested reconsideration on June 23, 2010 and submitted new evidence. In an
August 15, 2011 report, Dr. Croteau specified that she diagnosed left piriformis and hip strains
based on a June 15, 2004 examination. She reiterated that November 8, 2004 x-rays showed
minimal left hip socket joint space, while September 21, 2005 x-rays and the October 6, 2005
MRI scan, obtained after appellant returned from Germany, confirmed complete loss of joint
space and erosive osteoarthritis of the left femoral head. Dr. Croteau opined that the January 27,
2004 fall caused an injury to the left hip and piriformis muscle, prolonged driving in Germany
inflamed the piriformis muscle and work factors contributed to the development of erosive
osteoarthritis. She explained that joint trauma sustained on January 27, 2004 was significantly
aggravated by repetitive weight-bearing activities in Germany, catalyzing the progression of
osteoarthritis.9 In addition, Dr. Croteau noted that driving strained the piriformis muscle because
the left lower extremity was placed in an externally-rotated position for extended periods. She
contended that Dr. Seni misinterpreted the November 8, 2004 x-rays because they did not
substantiate severe degenerative left hip osteoarthritis. Dr. Croteau also disagreed with his
opinion that appellant had preexisting left hip osteoarthritis, remarking that “as her primary
5

The claim was originally denied the claim on December 28, 2006. On October 4, 2007 OWCP’s hearing
representative set aside this decision and remanded the case for further development.
6

See supra notes 3 and 4.

7

Dr. Seni indicated that appellant was unwilling to undergo a physical examination and brought five or six
binders of medical documents for him to inspect.
8

OWCP did not authorize bilateral hip replacements.

9

Dr. Croteau also attributed appellant’s arthritic condition to her subsequent physical therapy sessions. See supra
note 4.

3

physician, I can state that there is no historical or medical evidence of her having osteoarthritis or
any hip complaint before then.”
On February 13, 2012 OWCP denied modification of the April 27, 2010 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.10 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.11
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.12 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.13
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.14
ANALYSIS
The Board finds that the case is not in posture for decision due to a conflict in medical
opinion necessitating a referral to an impartial medical specialist.

10

Elaine Pendleton, 40 ECAB 1143 (1989).

11

Victor J. Woodhams, 41 ECAB 345 (1989).

12

See S.P., 59 ECAB 184, 188 (2007).

13

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

14

I.J., 59 ECAB 408 (2008); Woodhams, supra note 11.

4

In a May 13, 2009 report, Dr. Seni diagnosed appellant with preexisting left hip
osteoarthritis on the basis of November 2004 x-rays. He opined that her fall on January 27, 2004
temporarily aggravated this condition because the trauma sustained was insufficient to produce
permanent and irreversible anatomical changes. Dr. Seni added that nonindustrial left
femoroacetabular impingement and stair climbing in Germany aggravated the hip. On the other
hand, Dr. Croteau detailed in an August 15, 2011 report that appellant sustained left hip and
piriformis muscle injuries as a result of the January 27, 2004 fall and that job-related
weight-bearing activities and driving in Germany precipitated osteoarthritis and inflamed the
piriformis muscle. She maintained that appellant did not have a prior history of left hip
osteoarthritis before the January 27, 2004 injury, noting that November 8, 2004 x-rays showed
minimal left hip socket joint space that was not suggestive of a severe arthritic condition. By
contrast, September 21, 2005 x-rays and the October 6, 2005 MRI scan, which were obtained
after appellant returned from abroad, subsequently exhibited complete loss of joint space and
erosive osteoarthritis of the left femoral head.
The Board finds that a conflict in medical opinion exists between Drs. Croteau and Seni.
Although both physicians support that appellant sustained a left hip condition in the performance
of duty, they differ regarding the proper diagnosis and the specific work activity that caused or
contributed to the condition. Where there is a conflict in medical opinion between the
employee’s physician and the physician making the examination for the United States, OWCP
shall appoint a third physician, known as a referee physician or impartial medical specialist, to
make what is called a referee examination.15 To resolve the present matter, OWCP shall remand
the case and refer appellant, together with the medical evidence of record and an updated
statement of accepted facts, to an appropriate Board-certified specialist for a referee examination.
The specialist shall provide a well-rationalized medical report that establishes both the proper
diagnosis of appellant’s left hip injury and its causal relationship to a particular aspect of her
federal employment. After conducting such further development as deemed necessary, OWCP
shall render an appropriate decision.16
CONCLUSION
The Board finds that the case is not in posture for decision.

15

See 5 U.S.C. § 8123(a); 20 C.F.R. § 10.321. See also R.A., Docket No. 09-552 (issued November 13, 2009).

16

The Board notes that OWCP’s forthcoming decision should also implicate appellant’s allegation of
consequential injury due to physical therapy treatment.

5

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: August 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

